295 F.2d 712
UNITED STATES of America,v.John B. KEMMEL, Appellant.
No. 13543.
United States Court of Appeals Third Circuit.
Argued July 24, 1961.Decided Nov. 3, 1961, Rehearing Denied Dec. 5, 1961.

Appeal from the United States District Court for the Middle District of Pennsylvania; John Wl Murphy, Judge.
Stanford Shmukler, Philadelphia, Pa.  (Jacob Kossman, Philadelphia, Pa., on the brief), for appellant.
Oliver Dibble, Washington, D.C.  (Herbert J. Miller, Jr., Asst. Atty. Gen., Daniel Jenkins, U.S. Atty., Middle Dist. of Pennsylvania, Scranton, Pa., on the brief), for United States.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
We have carefully examined the record and have considered the arguments of appellant's counsel.  We can find no substantial prejudicial error in the proceeding.  Consequently the judgment of conviction will be affirmed D.C., 188 F.Supp. 736.